MURDOCK, Judge,
concurring in the result.
I concur in the result reached in the main opinion. I write separately to comment on the conclusions reached in note 4 of the main opinion.
That portion of the USAA renter’s policy addressed in note 4 contains the following provisions, among others:
“The entire policy is void if, whether before or after a loss, an insured:
“a. intentionally conceals or misrepresents any material fact or circumstance; or
“b. makes false statements or engages in fraudulent conduct relating to this insurance.”
Given the wording of this portion of the policy and the substance of the arguments and the record presented to us in this appeal, I am not prepared to interpret the policy, or to apply the policy language to the facts of this case, in the manner contemplated by note 4 of the main opinion. I see no need to address those issues in light of the failure of USAA to make a prever-dict motion for a JML at the close of all of the evidence.
CRAWLEY, J., concurs.